Citation Nr: 1814564	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to accrued benefits, to include all monetary benefits owed for the month of the widow/payee's death.


ORDER

Entitlement to accrued benefits is denied.


FINDINGS OF FACT

1.  The Veteran died in April 1957 and his wife died in April 1957.  The appellant is their son.

2.  The Veteran's surviving spouse was in receipt of death pension on the basis of aid and attendance benefits, effective July 22, 2010, payable from August 1, 2010.

3.  The appellant filed his claim for accrued benefits in August 2012.  He is not a "child" for accrued benefits purposes.

4.  The widow/payee had no claims pending with VA at the time of her death; there were no unpaid VA benefits due her at the time of her death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits, to include payment of entitlement to the check for the month of the payee's death, are not met.  38 U.S.C. §§ 5112, 5121 (2012); 38 C.F.R. §§ 3.500 (g), 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1942 to November 1945.  He died in April 1957.  

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was awarded the Asiatic-Pacific Theater Ribbon with 2 Bronze Stars and the Good Conduct Medal, and was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision of the Pension Management Center in Milwaukee, Wisconsin.
The Veteran's widow, T.Y., filed a claim for death pension and service connection for the cause of the Veteran's death in April 1957.  A May 1957 rating decision denied the claim for service connection for the cause of the Veteran's death.  Another May 1957 administrative decision granted the claim for the nonservice connected pension.  A June 1957 administrative decision granted the widow the accrued amount due on the account to the date of the Veteran's death.  The death pension benefits were terminated as of November 1971, as the widow's annual income exceeded the then-current income limitations.  The death pension benefits were once again reinstated in January 1974, and then terminated again in January 1976 due to exceeding income limitations.  The benefits were once again reinstated in July 1982 terminated in November 1982 due to income limitations.  They were once again reinstated in August 1983 and terminated in August 1984 due to exceeding income limitations.      

T.Y. also filed a claim for a burial allowance in April 1957.  A May 1957 VA administrative decision approved an allowance of 150 dollars, covering funeral and burial expenses of the Veteran.     

T.Y., filed a claim for accrued benefits, nonservice connected death pension with aid and attendance in December 2008.  The claim was denied in an August 2009 determination, as the claimant failed to provide documentation requested by the Department of Veterans Affairs (VA) Regional Office (RO).      

T.Y. provided a number of the requested documents in April 2011, and other documents in July 2011.  The RO interpreted the submissions as a request to reopen the previous claim, which was denied in August 2009. 

An October 12, 2011 administrative decision of the Pension Management Center in Milwaukee, Wisconsin granted entitlement to aid and attendance, effective December 22, 2008.    
  
An October 25, 2011 administrative decision of the Pension Management Center in Milwaukee, Wisconsin, granted entitlement to death pension with entitlement to aid and attendance, effective December 22, 2008, payable January 1, 2009.  The letter stated that the time limit to pay benefits from December 22, 2008 expired on June 30, 2010.  See August 4, 2009 letter, which advised T.Y. that she had until June 30, 2010 (one year from the date of the development letter) to submit the requested information.  As such, the benefits were deemed granted effective July 22, 2010, payable from August 1, 2010.

In April 2012, T.Y. filed a communication which stated, "[p]lease reconsider effective date original claim file 12-1-2008."  T.Y. died shortly thereafter, in April 2012.  The appellant is the Veteran's and T.Y.'s son.  He filed a claim for accrued benefits in August 2012.
  
The appellant was scheduled for a hearing before the Board in November 2017.  The appellant did not attend the hearing, and has not requested that a new hearing be scheduled.  As such, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704.

ACCRUED BENEFITS

The appellant has not raised any arguments regarding procedural aspects of this case to include whether VA has met its duties to notify or assist the appellant.  This case does not involve extraordinary circumstances.  The Board therefore will not address procedural matters.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (stating "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran, though at the same time giving the veteran's pleadings a liberal construction").

Accrued benefits are periodic monetary benefits or monthly benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid will, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C. § 5121.   

In enacting section 38 U.S.C. § 5121, Congress limited eligibility for accrued benefits due and unpaid to the same few categories of dependent family members for whom a veteran could seek additional disability compensation while alive.  See 38 U.S.C. §§ 1115, 1135; see also 38 U.S.C. §§ 101 (4) (defining "child"), 102 (relating to "dependent parent"); 38 C.F.R. § 3.1000 (d)(2) (defining "child").  As relevant here, where the claim relates to the death of a surviving spouse, the only persons entitled to accrued benefits due and unpaid under the statute are the Veteran's children.  38 U.S.C. § 5121 (a)(3).  If no eligible listed survivor is alive at the time of the Veteran's death, then accrued benefits due and unpaid may be paid to any person "who bore the expense of last sickness and burial," but "only so much of the accrued benefits [may be paid] ... as may be necessary to reimburse the person."  38 U.S.C. § 5121 (a)(6); Youngman v. Shinseki, 699 F.3d 1301, 1303   (Fed. Cir. 2012) ("No other categories of payee at death are provided in the statute.").

The appellant is not a "child" for accrued benefits purposes.  Under that definition, a "child" is a child of the Veteran who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See also 38 U.S.C. § 101 (4)(A); 38 C.F.R. § 3.57 (a); Sucic v. Shulkin, 29 Vet. App. 121, 126 (2017) (per curiam order) (holding that the definition of "child" in 38 U.S.C. § 101(4)(a) controls in determining benefit eligibility).  Thus, the statutory definition of "child" excludes anyone over age 23 unless they "became permanently incapable of self-support" before attaining age 18.

Here, the record shows that the appellant is over the age of 23 and there is no assertion or indication that he became permanently incapable of self-support before the age of 18.  See birth certificate submitted in 1957, which shows that the appellant was born in November 1953, which would make him 59 in 2012, the year he filed the claim.  Thus, he does not meet the definition of child for accrued benefits purposes and he is not eligible for benefits in that capacity.

The appellant was the widow's fiduciary appointed to manage her VA affairs and benefits.  See VA Louisville Fiduciary Hub letter, January 2012.  However, applicable law does not include fiduciaries, estates, or executors of estates among the persons eligible to receive accrued benefits.  The U.S. Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have repeatedly affirmed that accrued-benefits claims by persons other than those listed in section 5121(a) are not viable as a matter of law.  See Morris v. Shinseki, 26 Vet. App. 494, 499-500 (2014) (holding, in the context of accrued benefits, that the Veteran's brother and fiduciary was not an eligible claimant); Youngman, 699 F.3d at 1303-04 (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92   (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet.App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Caranto, 4 Vet.App. at 518 (holding it was necessary to determine whether a veteran's daughter was a "child" for purposes of accrued benefits as she was otherwise ineligible to pursue an accrued benefits claim).

The law is well-settled.  The appellant is not an eligible claimant as a "child," as an heir, or in his capacity as executor of his mother's estate.  The estate is not eligible either, to the extent Appellant's claim can be construed as on behalf of the estate.

The Board also notes that the appellant has submitted receipts showing the amounts of his mother's final medical and burial expenses.  The record appears to show that it was insurance, and not the appellant, that paid those expenses.  See August 2012 Appellant's claim.  The appellant is not claiming and the record does not show that he paid his mother's burial and funeral expenses.       

In his January 2013 statement, the appellant argued that the documents requested by VA in June 2009 were already provided in the December 2008 claim.  

First, the documents requested in the June 2009 VA letter from VA were not on file at the time of the December 2008 claim - this is why VA requested them in the June 2009 letter.  While T.Y. filled out a VA-Form 21-8416, Medical Expense Report, she included her medical expenses from September 2008 to December 2008.  VA told T.Y. that it needed medical expenses that she has had, and can expect, from December 22. 2008 through December 31, 2009.  VA told T.Y. that she needed to have her doctor complete a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  She was also asked to send any pertinent medical treatment records, especially those from the last 12 months.  See VA VCAA letter, June 2009.  T.Y. did not submit those documents until July 2010 - as such, she was granted the claimed benefits as of July 2010.        

Second, the above ties into an April 2012 T.Y. communication stating, "[p]lease reconsider effective date original claim file 12-1-2008."  Since this communication was filed within a year of the October 2011 administrative decision, it could be construed as a notice of disagreement (NOD) with said decision.  Assuming, arguendo, that it was the widow's intent to disagree with the October 2011 administrative decision, the NOD would mean that there was a pending claim at the time of T.Y.'s death.  See Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue a Statement of the Case (SOC) after a valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).     

If a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under § 3.1000(a) may request to substitute for the deceased claimant in a claim for periodic monetary benefits that was pending when the claimant died.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (a) (2017).  While T.Y. did die after October 2008, the appellant is not eligible for accrued benefits, as previously noted, because he is not a "child" for VA purposes.  As such, the appellant cannot be substituted for his mother for the purposes of continuing her pending claim.   

Also, in his January 2013 statement, the appellant stated that since his mother lived until April [REDACTED], 2012, he is entitled to accrued benefits from April 1, 2012 to the date of her death. 

In this case, however, the controlling law and regulations provide that the effective date of discontinuance of the pension benefits that the widow/payee was receiving shall be the last day of the month before death.  38 U.S.C. § 5112 (b)(1); 38 C.F.R. § 3.500 (g).  The widow/payee died on April [REDACTED], 2012.  Accordingly, the effective date for the discontinuance of her pension benefits was March 31, 2012, the last day of the month before her death.  As such, no benefits accrued for the month of April 2012, and no accrued benefits are due to the appellant.  
 
The law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant is not entitled to accrued benefits.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  Although the Board acknowledges the appellant's contentions and is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C. §§ 503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD		A. Lech, Counsel 

Department of Veterans Affairs


